          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                    EASTERN DIVISION

JUSTICE McCALLISTER
Reg. #42727-424                                          PETITIONER

v.                     No. 2:19-cv-24-DPM

FEDERAL BUREAU OF PRISONS,
and DEWAYNE HENDRIX, Warden                        RESPONDENTS

                              ORDER
     Unopposed recommendation, NQ 11, adopted.    FED.   R. CIV. P. 72(b)
(1983 addition to advisory committee notes).     McCallister's § 2241
petition will be dismissed without prejudice. Motion, NQ 8, denied as
moot.
     So Ordered.



                               D.P. Marshall Jr.
                               United States District Judge
